DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “measurement device” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saito (U.S. Pub. No. 2019/0096061).
Re claims 1, 11 and 12: Saito disclose an information processing device (i.e., “medical image diagnosis apparatus”, Abstract) comprising circuitry (i.e., “processing circuit 44”, Paragraph [0059])/method of processing information/computer-readable non-transitory recording medium storing a program for causing a computer to execute a method (i.e., “memory 56”, Paragraph [0190]), the method comprising:
specify a pixel value used for a result image (i.e., pixels representing histograms H1 or H2, see Paragraphs [0108] and [0110]) indicating a result of analysis on a live change of the pixel value data in the medical image data of a plural time phases indicates the change of the concentration of contrast agent in each of the regions when the examination is performed on the subject using the contrast agent”, Paragraph [0093]), based on a pixel value of a live-subject image of the live subject (i.e., “representative image D”, Paragraphs [0081]-[0082]); and
superimpose the result image with the specified pixel value on the live-subject image (See for example, “histograms H1 and H2 combined with the representative image D are displayed in the region A on the screen of the display 42. The two histograms H1 and H2 are each arranged at a position indicated by the pixel value data represented in each of the histograms in the representative image D”, Paragraph [0116]).


wherein the circuitry superimposes on the live-subject image the plurality of result images each one of which has the different pixel value (See for example, “histograms H1 and H2 combined with the representative image D are displayed in the region A on the screen of the display 42. The two histograms H1 and H2 are each arranged at a position indicated by the pixel value data represented in each of the histograms in the representative image D”, Paragraph [0116]).

Re claim 9: Saito disclose wherein the circuitry adds second data indicating at least a pixel value of the result image to the live-subject image on which the result image is superimposed (i.e., “patterns M1 to M7”, Paragraphs [0103]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Greenberg et al. (U.S. Pub. No. 2010/0135562).  The teachings of Saito have been discussed above.
As to claim 10, Saito does not explicitly disclose wherein the circuitry adds the second data including information about the result of the analysis, which corresponds to the result image, to the live-subject image on which the result image is superimposed.
Greenberg et al. teaches a circuitry (i.e., “image processing unit 104”, Paragraph [0035]) that adds the second data including information about the result of the analysis (i.e., “viewing station 106 renders and displays enhanced annotations overlaid on the images. The enhanced annotations may be generated by, for example, step 306 as previously discussed in relation to FIGS. 3a and 3b. Enhanced annotations may include magnified sub-images of ROIs and other CAD information, such as lesion type, certainty of finding, number of micro-calcifications, lesion size or density”, Paragraph [0052]), which corresponds to the result image (i.e., “CAD marks”, Paragraph [0051]), to the live-subject image on which the result image is superimposed (See for example, FIG. 6, Paragraph [0055]).
Saito and Greenberg et al. are combinable because they are from the field of digital image processing for medical image diagnosis.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Saito by incorporating the adding of the second data including information about the result of the analysis, which corresponds to the result image, to the live-subject image on which the result image is superimposed.

Therefore, it would have been obvious to combine Greenberg et al. with Saito to obtain the invention as specified in claim 10.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (U.S. Pub. No. 2019/0096061) in view of DeCharms (U.S. Pub. No. 2013/0211238).
As to claim 13, Saito teaches an information processing system comprising: the information processing device according to claim 1 (Refer to claim 1 above).
However, Saito does not explicitly disclose a measurement device configured to measure at least one kind of biomedical signal of a test subject.
DeCharms teaches a measurement device configured to measure at least one kind of biomedical signal (See for example, “Physiological activity measurement may take one or more of several forms, including fMRI BOLD signals, fMRI EPI signals, PET or SPECT signals, or event-related signals conditioned on sensory events/motor behaviors, or other physiological measurements. These measurements may be made using a variety of physiological recording apparatus. Examples of measurement apparati that may be used alone or in combination include, but are not limited to functional magnetic resonance imaging (fMRI), PET, SPECT, EEG (electroencephalogram) recordings or event-related electrical potentials, MEG recordings (magnetoencephalogram), electrode-based electrophysiological recording methods including single-unit, multi-unit, field potential or evoked potential recording, infrared or ultrasound based imaging methods, or other means of measuring physiological states and processes”, Paragraph [0282]) of a test subject (i.e., Paragraph [0198] and [0638]).
Saito and DeCharms are combinable because they are from the field of digital image processing for medical diagnosis.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Saito by incorporating the measurement device configured to measure at least one kind of biomedical signal of a test subject.
The suggestion/motivation for doing so would have been to achieve larger and more reliable activation measurements.
Therefore, it would have been obvious to combine DeCharms with Saito to obtain the invention as specified in claim 13.

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M TORRES/Examiner, Art Unit 2664